 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ANTONIO ANDRADE-RUIZ,                       No. 2:19-cv-0967 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    NEIL MCDAWELL,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. This

19   court will not rule on petitioner's request to proceed in forma pauperis.

20          Petitioner is presently incarcerated at Ironwood State Prison in Riverside County. He is

21   serving a sentence for a conviction rendered by the Ventura County Superior Court.

22          The general rule with regard to habeas applications is that both the United States District

23   Court in the district where petitioner was convicted and the District Court where petitioner is

24   incarcerated have jurisdiction over the claims. See Braden v. 30th Judicial Circuit Court, 410 U.S.

25   484 (1973). In the instant case, both petitioner's conviction and his place of incarceration

26   occurred in an area covered by the District Court for the Central District of California.

27          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

28          1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and
                                                        1
 1          2. This matter is transferred to the United States District Court for the Central District of

 2   California. Id. at 499 n.15; 28 U.S.C. § 2241(d).

 3   Dated: June 3, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/andr0967.108a

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
